Title: From Thomas Jefferson to Samuel Smith, 17 November 1791
From: Jefferson, Thomas
To: Smith, Samuel



Sir
Philadelphia Nov. 17. 1791.

Your favor of the 13th. came to hand the night before last. I sent the papers to the French minister, from whom I have this moment recieved the letter now inclosed for the Governor of Martinique. Mr. Skipwith has been detained here by sickness, but will set out in tomorrow’s stage, and consequently will be in Baltimore Saturday night.
Supposing that a line from yourself to Mr. Short, to prevent Capt. Woodrough from doing anything amiss, would be more authoritative than one from me, I take the liberty of recommending to you to write to him.—I am Sir your very humble servt,

Th: Jefferson

